                                                Entered on Docket
                                                June 26, 2020
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


 1                                                 Signed and Filed: June 26, 2020

 2
 3
 4
                                                  ________________________________________
 5                                                DENNIS MONTALI
                                                  U.S. Bankruptcy Judge
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                       NORTHERN DISTRICT OF CALIFORNIA
 9
     In re                                  )    Bankruptcy Case
10                                          )    No. 19-30385-DM
     ERLINDA ABIBAS ANIEL,                  )
11                                          )    Chapter 11
                                            )
12
                       Debtor.              )    Date: May 1, 2020
13                                          )    Time: 10:30 a.m.
                                            )    Place: Courtroom 17
14                                          )           450 Golden Gate Ave.
                                            )           16th Floor
15
                                            )           San Francisco, CA
16
17              MEMORANDUM DECISION REGARDING DEBTOR’S OBJECTION
                          TO THE CLAIM OF HSBC BANK USA
18
19           On April 9, 2019, Erlinda Abibas Aniel (“Debtor”) filed the

20   underlying chapter 11 case.         She was previously a joint debtor

21   with Fermin Solis Aniel in Case No. 09-30452 (the “First Case”),

22   which was filed on February 25, 2009 and terminated on January

23   18, 2019.    On August 7, 2019, HSBC Bank USA, National

24   Association as Trustee for Deutsche Alt-A Securities Mortgage

25   Loan Trust, Series 2007-OA5 (“HSBC”) filed a proof of claim (the

26   “2019 POC”) asserting a secured claim in the amount of

27   $3,660,951.11.     See POC No. 3-1.

28
                                             1



     Case: 19-30385   Doc# 134   Filed: 06/26/20     Entered: 06/26/20 16:07:42      Page 1 of
                                              9
 1        On August 27, 2019, Debtor filed an objection (dkt. 64) to

 2   the 2019 POC (the “Objection”).          On April 2, 2020, HSBC filed a

 3   motion for summary judgment (dkt. 94) (“MSJ”) arguing that

 4   Debtor’s Objection should be overruled as a matter of law.

 5   Debtor opposed the MSJ (dkt. 102).            The court held a hearing on

 6   the Objection and the MSJ on May 1, 2020, and took the matters

 7   under advisement.     For the reasons set forth below, the court is

 8   overruling Debtor’s Objection to the 2019 POC claim and granting

 9   HSBC’s MSJ.1

10        I.     THE UNDERLYING LOAN DOCUMENTS

11        In 2007, Debtor executed a Flex Pay Fixed/Adjustable Rate

12   Note (the “Note”) in the amount of $2 million payable to

13   Mortgageit, Inc.     See Declaration of Gina Feezer in support of

14   the MSJ (the “Feezer Decn.”) at dkt. 94-2; see also Exhibit A to

15   the Feezer Decn. at dkt 94-2, ECF pg. 6-11).               The Note provided

16   that monthly payments were to be sent to GMAC Mortgage, LLC

17   “GMAC”) at a P.O. Box in Waterloo, Iowa.              Feezer Decn. at ECF

18   pg. 6.    Mortgageit, Inc. is a wholly-owned, indirect subsidiary

19   of DB Structured Products, Inc., which subsequently transferred

20   the Note to HSBC. Feezer Decn. at dkt. 94-2, ¶¶ 5-6; see also

21   Exhs. B1 and B2 to the Feezer Decn.            HSBC’s current servicer is

22   PHH Mortgage Corporation and its prior servicers were Ocwen Loan

23   Service (“Ocwen”) and GMAC.         Id. at ¶¶ 8 and 9.

24        The Note was secured by a deed of trust (the “DOT”) on

25   Debtor’s residence in Hillsborough. (Claim Dkt. 3-1 at ECF pgs.

26
     1
       The following discussion constitutes the court's findings of
27
     fact and conclusions of law. Fed. R. Bankr. P. 7052(a).
28
                                             2



     Case: 19-30385   Doc# 134   Filed: 06/26/20   Entered: 06/26/20 16:07:42   Page 2 of
                                              9
 1   99-114).    Mortgageit was the named beneficiary of the DOT.                 Id.

 2   The custodian of the loan documents is Deutsche Bank National

 3   Trust Company (“Deutsche”). Id.

 4        II.    DEBTOR’S FIRST CASE

 5        In the First Case, GMAC filed a proof of claim as the

 6   servicing agent for HSBC in the amount of $1,105,196.75.                   See

 7   Claim No. 21-1 in the First Case.             Several months later, HSBC

 8   filed its own secured claim in the First Case, which it amended

 9   twice.     See Claim Nos. 22-1, 22-2, and 22-3 in the First Case.

10   The last amended claim filed on May 21, 2010, reflected a

11   secured claim in the amount of $2,442,671.39.               See Claim 22-3 in

12   the First Case.

13        On October 9, 2009, Debtor and her co-debtor filed a Motion

14   to Object and Dismiss Proof of Claim Filed by GMAC (dkt. 78 in

15   the First Case).     The court held a hearing on this motion/claim

16   objection on June 10, 2010.         The court was presented with and

17   reviewed the original versions of the Note and DOT. The court

18   determined that the Note and DOT were valid and enforceable:

19            Based upon the record, I find that the originals of
20            the note and deed of trust that are presented by
              counsel at this hearing and shown to the witness are
21            in fact the original notes and deed — note and deed
              of trust signed by Ms. Aniel. Her evasive answer
22            and her unwillingness to admit that it's her
              signature, but her unwillingness to deny it is just
23
              — is just a pretext to try to avoid her liability.
24            In my experience a person confronted with the
              original copy of the document that purports to be
25            that person's signature might have a right to
              question whether it's forged or disputed but has to
26            take a position rather than equivocate about it. And
27            Ms. Aniel was unwilling to deny but she's unwilling
              to admit. In my opinion, the bank has carried its
28
                                             3



     Case: 19-30385   Doc# 134   Filed: 06/26/20   Entered: 06/26/20 16:07:42   Page 3 of
                                              9
           burden and has to my satisfied provided the original
 1         document. So I find that the note and deed of trust
 2         that are the subject of this objection are in fact
           authentic.
 3
 4   See Transcript of Hearing re Motion for Miscellaneous Relief

 5   (Motion for Leave of Court to File Adversary Proceeding, Case

 6   No. 09-30452, dkt. 336, pgs. 47-49 (emphasis added)).

 7        This court further found that Debtor presented “no bona

 8   fide challenge” to the Note and DOT.             Id.    More significantly,

 9   this court found that the “operative documents” –- which are the

10   same documents at issue in this case – “constitute an obligation

11   of the [D]ebtor and debtors, and in fact constitute an

12   encumbrance on the property in Hillsborough occupied by [Debtor]

13   and her family.”     Id.     This court further concluded Debtor owed

14   all unpaid monthly mortgage payments from July 2008 through the

15   time of its ruling.         Id.   As in the First Case, Debtor still

16   refuses to state that she has made any of those delinquent

17   payments, nor will she state on the record that she has made any

18   payments on the Note since that time and through the hearing on

19   May 1, 2020.

20        Finally, the court found that Debtor had failed to pay

21   property taxes, causing her lender to make those payments.

22   Debtor has not presented any evidence that she has made any

23   subsequent tax payments.

24        After considering all of the relevant documents, the court

25   concluded that the Note and DOT were valid and enforceable:

26
           If Ms. Aniel persists in her view that the claim is
27         unsecured and wants to do something about it, you
           know that's her business. I'm making a determination
28
                                     4



     Case: 19-30385   Doc# 134    Filed: 06/26/20   Entered: 06/26/20 16:07:42   Page 4 of
                                               9
           to the contrary and would be prepared and have made
 1         my findings on the record of the minimal amount of
 2         which the secured claim is allowable.

 3   See Transcript of Hearing re Motion for Miscellaneous Relief in
 4   the First Case, dkt. 336 at pgs. 47-49 (emphasis added).                   Before
 5   a final order could be entered on this ruling, the First Case
 6   was converted to chapter 7 and subsequently closed.2
 7        III. DEBTOR’S CURRENT CLAIM OBJECTION
 8        In the Objection, Debtor contends that HSBC has provided no
 9   evidence that it “has the authority to bring the claim, as
10   required by Federal Rule of Bankruptcy Procedure 3001(c),
11   rendering the claim facially defective.”              In particular, Debtor
12   argues that HSBC provided no evidence of current ownership of
13   the Note, challenges the chain of assignment of the Note and
14   DOT, disputes the authenticity of the Note, and asserts that the
15   debt has been paid in full based on a Mortgage Interest
16   Statement from Ocwen, indicating that $2,056,816.02 in principal
17
18
19
     2
       Two years after this court held that HSBC was in possession of
20   a valid note and DOT executed by Debtor, she (with her spouse
     and son) filed two claims in the chapter 11 case of Residential
21
     Capital, LLC (Case No. 12-12020 in the United States Bankruptcy
22   Court for the Southern District of New York (“SDNY-BK”)).
     Following a trial, the SDNY-NY held that the DOT is not void and
23   that HSBC had the authority to commence foreclosure proceedings
     against the property. The SDNY-BK further observed that while
24   Debtor “alleged, in generalized terms, that [GMAC] engaged in
25   the practice of fabricating documents, no evidence supports this
     claim.” See SDNY-BK’s Memorandum Opinion and Order filed by
26   Debtor in this case at dkt. 113, ECF pg. 10. The SDNY-BK also
     concluded that GMAC “lawfully possessed the right to initiate
27   foreclosure proceedings against [Debtor} and did no wrong by
28   doing so.” Id. at ECF pg. 13.
                                     5



     Case: 19-30385   Doc# 134   Filed: 06/26/20   Entered: 06/26/20 16:07:42   Page 5 of
                                              9
 1   and $7,503.94 in interest had been paid in 2013.                See Exhibit B

 2   to Objection to Claim at dkt. 64.

 3        At a status conference held on February 28, 2020, HSBC once

 4   again presented the original Note and DOT to the court.                    The

 5   court examined and made copies of these documents and told

 6   HSBC’s counsel that he would not be required to bring the

 7   original documents to any future hearing.              See Declaration of

 8   Adam Barasch in support of the MSJ at dkt. 94-3 at ¶ 8.

 9        IV.   HSBC’s MOTION FOR SUMMARY JUDGMENT

10        In its MSJ, HSBC contends that Debtor’s claims and causes

11   are barred under the doctrine of issue preclusion, also known as

12   collateral estoppel, citing rulings adverse to Debtor by both

13   this court and the SDNY-BK.         While HSBC asserts that Debtor’s

14   claim objection is precluded, at least in part, by the SDNY-BK’s

15   decision, this court need not reach that issue, as this court’s

16   factual findings and legal conclusions reached in the First Case

17   are still applicable.       No grounds have been demonstrated for

18   revisiting the settled issues as to the legitimacy of the Note

19   and DOT.

20        As noted previously, this court has examined the Note and

21   DOT in both this case and the First Case.              In the First Case,

22   following an evidentiary hearing at which the original documents

23   were presented, the court concluded that both documents were

24   valid and enforceable.       Even though the current case was filed

25   shortly after the First Case was closed and thus is not the same

26   case, the disputes over the validity of HSBC’s proof of claim in

27   each case involve the same parties, the same legal issues, and

28
                                             6



     Case: 19-30385   Doc# 134   Filed: 06/26/20   Entered: 06/26/20 16:07:42   Page 6 of
                                              9
 1   the same factual issues.        Having already reviewed the Note and

 2   DOT and determining their validity, this court does not need to

 3   examine them once again to reach the same conclusion.                 Debtor

 4   presents no new or intervening facts or applicable law that

 5   would justify the court departing from its prior holdings, apart

 6   from Debtor’s argument that the underlying debt has been paid in

 7   full based on a 2013 Mortgage Interest Statement from Ocwen.

 8   The only apparent support for that contention is found in para.

 9   17 of the Objection.        There, Debtor states that the HSBC “debt

10   has been paid in full, cancelled and discharged in 2013 based on

11   the reported 1098 IRS Form (See Ex. B).”              Then she calls HSBC’s

12   efforts “bad faith to collect a paid-off, cancelled and

13   discharged debt.”

14        The unauthenticated IRS form is of no probative value.                    Its

15   presence in the record does not establish a material factual

16   dispute.   Nothing states the debt has been paid in full, that it

17   has been cancelled or that it has been discharged (Debtor’s

18   personal discharge in the First Case is irrelevant to HSBC’s

19   enforcement of its secured claim against Debtor’s residence).

20        That argument is not well-taken, as Debtor refused to state

21   on the record at the hearing on May 1, 2020, that she or anyone

22   acting on her or her co-borrower’s behalf has made a single

23   payment on the Note since August 2008.             Further, Ms. Feezer is

24   unequivocal in her statement that Debtor has been in default on

25   the Note since 2008.        Feezer Decn, at dkt. 94-2, at para. 14.

26        Debtor has repeatedly and incorrectly argued that

27   assignments of the Note and DOT are ineffective.                Both this

28
                                             7



     Case: 19-30385   Doc# 134   Filed: 06/26/20   Entered: 06/26/20 16:07:42   Page 7 of
                                              9
 1   court and the SDNY-BK have rejected this contention.                 But even

 2   if this court concluded that the assignments were invalid, the

 3   assignor would still retain its rights and be able to pursue its

 4   in rem remedies against the property.             See Lane v. The Bank of

 5   New York Mellon (In re Lane), 2020 WL 2832270 (9th Cir. June 1,

 6   2020)(disallowance of a proof of claim due to the claimant’s

 7   lack of standing does not justify voiding a lien; the lien

 8   rights of the assignor who has not appeared in the case survive

 9   the disallowance of the claim of the assignee).

10        V.    CONCLUSION

11        For the reasons stated above, the court will overrule

12   Debtor’s Objection and grant the MSJ.             Counsel for HSBC should

13   upload an order allowing its POC, consistent with and for the

14   reasons stated in this memorandum decision.              Counsel should file

15   a separate declaration indicating that he has complied with

16   B.L.R. 9021-1(c) prior to uploading the order.

17                      ***END OF MEMORANDUM DECISION***

18
19
20
21
22
23
24
25
26
27
28
                                             8



     Case: 19-30385   Doc# 134   Filed: 06/26/20   Entered: 06/26/20 16:07:42   Page 8 of
                                              9
                                 COURT SERVICE LIST
 1
 2   Erlinda Abibas Aniel
     75 Tobin Clark Drive
 3   Hillsborough, Ca 94010

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             9



     Case: 19-30385   Doc# 134   Filed: 06/26/20   Entered: 06/26/20 16:07:42   Page 9 of
                                              9
